UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03171 Value Line U.S. Government Securities, Fund, Inc (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 11/30/10 is included with this Form. Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) November 30, 2010 Principal Amount Rate Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS(70.9%) FEDERAL FARM CREDIT BANK (1.2%) $ Federal Farm Credit Bank % 4/17/14 $ TOTAL FEDERAL FARM CREDIT BANK (Cost $998,462) FEDERAL HOME LOAN BANK (13.7%) Federal Home Loan Bank 5/29/13 Federal Home Loan Bank 10/18/13 Federal Home Loan Bank 11/14/14 Federal Home Loan Bank 12/21/15 Federal Home Loan Bank 10/19/16 Federal Home Loan Bank 11/17/17 TOTAL FEDERAL HOME LOAN BANK (Cost $11,051,913) FEDERAL HOME LOAN MORTGAGE CORPORATION (30.0%) Federal Home Loan Mortgage Corporation 9/30/13 Federal Home Loan Mortgage Corporation 1/7/14 Federal Home Loan Mortgage Corporation 7/28/14 Federal Home Loan Mortgage Corporation 2/9/15 Federal Home Loan Mortgage Corporation REMIC Trust Series 2849 Class VA 8/15/15 Federal Home Loan Mortgage Corporation REMIC Trust Series R003 Class AG 10/15/15 Federal Home Loan Mortgage Corporation 7/18/16 Federal Home Loan Mortgage Corporation REMIC Trust Series 2767 Class CA 9/15/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92226 11/1/17 Federal Home Loan Mortgage Corporation 11/17/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E93499 12/1/17 Federal Home Loan Mortgage Corporation Gold PC Pool #E92829 12/1/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2892 Class DC 12/15/17 Federal Home Loan Mortgage Corporation REMIC Trust Series 2643 Class ME 3/15/18 Federal Home Loan Mortgage Corporation Gold PC Pool #E98960 9/1/18 Federal Home Loan Mortgage Corporation Gold PC Pool #B12822 3/1/19 Federal Home Loan Mortgage Corporation 3/27/19 Federal Home Loan Mortgage Corporation Gold PC Pool #B17398 12/1/19 Federal Home Loan Mortgage Corporation Gold PC Pool #G18044 3/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #B18034 4/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00118 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #J00139 10/1/20 Federal Home Loan Mortgage Corporation Gold PC Pool #G11986 4/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12319 6/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #J03233 8/1/21 Federal Home Loan Mortgage Corporation Gold PC Pool #G12381 9/1/21 Federal Home Loan Mortgage Corporation REMIC Trust Series 2773 Class DA 6/15/22 Federal Home Loan Mortgage Corporation Gold PC Pool #G13085 4/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08096 6/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J08202 7/1/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09098 12/1/23 Federal Home Loan Mortgage Corporation REMIC Trust Series 3132 Class MA 12/15/23 Federal Home Loan Mortgage Corporation Gold PC Pool #J09739 5/1/24 Federal Home Loan Mortgage Corporation REMIC Trust Series 3147 Class YE 7/15/24 Federal Home Loan Mortgage Corporation Gold PC Pool #G13855 6/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #E02704 7/1/25 Federal Home Loan Mortgage Corporation Gold PC Pool #C91239 3/1/29 Federal Home Loan Mortgage Corporation 3/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 3061 Class HA 4/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2878 Class AQ 5/15/31 Federal Home Loan Mortgage Corporation REMIC Trust Series 2645 Class NA 9/15/31 1 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Rate Maturity Date Value $ Federal Home Loan Mortgage Corporation REMIC Trust Series 2594 Class OR % 6/15/32 $ Federal Home Loan Mortgage Corporation Gold PC Pool #C77717 3/1/33 Federal Home Loan Mortgage Corporation Gold PC Pool #A29526 1/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A29633 1/1/35 Federal Home Loan Mortgage Corporation Pool #783022 (1) 2/1/35 Federal Home Loan Mortgage Corporation Gold PC Pool #A56491 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #G08184 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A56467 1/1/37 Federal Home Loan Mortgage Corporation Gold PC Pool #A80938 8/1/38 TOTAL FEDERAL HOME LOAN MORTGAGE CORPORATION (Cost $24,165,706) FEDERAL NATIONAL MORTGAGE ASSOCIATION (24.7%) Federal National Mortgage Association Pool #255325 7/1/11 Federal National Mortgage Association 3/13/14 Federal National Mortgage Association 11/20/14 Federal National Mortgage Association 7/28/15 Federal National Mortgage Association Pool #511823 5/1/16 Federal National Mortgage Association REMIC Trust Series 2005-40 Class VG 6/25/16 Federal National Mortgage Association Pool #615289 12/1/16 Federal National Mortgage Association Pool #622373 12/1/16 Federal National Mortgage Association Pool #631328 2/1/17 Federal National Mortgage Association Pool #623503 2/1/17 Federal National Mortgage Association Pool #643277 4/1/17 Federal National Mortgage Association Pool #638247 5/1/17 Federal National Mortgage Association REMIC Trust Series 2003-52 Class KR 7/25/17 Federal National Mortgage Association Pool #254684 3/1/18 Federal National Mortgage Association Pool #685183 3/1/18 Federal National Mortgage Association Pool #703936 5/1/18 Federal National Mortgage Association Pool #257566 1/1/19 Federal National Mortgage Association Pool #780956 5/1/19 Federal National Mortgage Association Pool #790984 7/1/19 Federal National Mortgage Association Pool #786915 8/1/19 Federal National Mortgage Association Pool #735063 12/1/19 Federal National Mortgage Association REMIC Trust Series 2003-28 Class KA 3/25/22 Federal National Mortgage Association REMIC Trust Series 2003-17 Class ED 9/25/22 Federal National Mortgage Association Pool #890121 3/1/23 Federal National Mortgage Association REMIC Trust Series 2003-38 Class TC 3/25/23 Federal National Mortgage Association Pool #412682 3/1/28 Federal National Mortgage Association Pool #425239 4/1/28 Federal National Mortgage Association REMIC Trust Series 2003-26 Class AW 4/25/30 Federal National Mortgage Association 5/15/30 Federal National Mortgage Association Pool #568625 1/1/31 Federal National Mortgage Association Pool #571090 1/1/31 Federal National Mortgage Association Pool #573935 3/1/31 Federal National Mortgage Association Pool #629297 2/1/32 Federal National Mortgage Association Pool #626440 2/1/32 Federal National Mortgage Association Pool #634996 5/1/32 Federal National Mortgage Association Pool #254383 6/1/32 Federal National Mortgage Association Pool #254476 9/1/32 Federal National Mortgage Association Pool #688539 3/1/33 Federal National Mortgage Association Pool #650386 7/1/33 Federal National Mortgage Association Pool #726889 7/1/33 Federal National Mortgage Association Pool #759028 1/1/34 Federal National Mortgage Association Pool #761913 2/1/34 Federal National Mortgage Association Pool #763393 2/1/34 Federal National Mortgage Association Pool #769862 2/1/34 Federal National Mortgage Association Pool #769682 3/1/34 Federal National Mortgage Association REMIC Trust Series 2004-60 Class LB 4/25/34 Federal National Mortgage Association Pool #778141 5/1/34 2 Value Line U.S. Government Securities Fund, Inc. November 30, 2010 Principal Amount Rate Maturity Date Value $ Federal National Mortgage Association Pool #773586 % 6/1/34 $ Federal National Mortgage Association Pool #255311 7/1/34 Federal National Mortgage Association Pool #258149 9/1/34 Federal National Mortgage Association Pool #789150 10/1/34 Federal National Mortgage Association Pool #255496 11/1/34 Federal National Mortgage Association Pool #797154 11/1/34 Federal National Mortgage Association Pool #801063 11/1/34 Federal National Mortgage Association Pool #803675 12/1/34 Federal National Mortgage Association Pool #804683 12/1/34 Federal National Mortgage Association Pool #815813 (1) 2/1/35 Federal National Mortgage Association Pool #255580 2/1/35 Federal National Mortgage Association Pool #735224 2/1/35 Federal National Mortgage Association Pool #896016 8/1/36 Federal National Mortgage Association Pool #901561 10/1/36 Federal National Mortgage Association Pool #919584 6/1/37 Federal National Mortgage Association Pool #943647 7/1/37 TOTAL FEDERAL NATIONAL MORTGAGE ASSOCIATION (Cost $20,001,161) GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (1.3%) Government National Mortgage Association Pool #003645 12/20/19 Government National Mortgage Association Pool #541349 4/15/31 Government National Mortgage Association Pool #557681 8/15/31 Government National Mortgage Association Pool #548880 12/15/31 Government National Mortgage Association Pool #551762 4/15/32 Government National Mortgage Association Pool #582415 11/15/32 Government National Mortgage Association Pool #604485 7/15/33 Government National Mortgage Association Pool #622603 11/15/33 Government National Mortgage Association Pool #429786 12/15/33 Government National Mortgage Association Pool #605025 2/15/34 Government National Mortgage Association Pool #626480 2/15/34 Government National Mortgage Association Pool #610944 4/15/34 Government National Mortgage Association Pool #583008 6/15/34 Government National Mortgage Association Pool #605245 6/15/34 TOTAL GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (Cost $1,032,550) TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $57,249,792) U.S. TREASURY OBLIGATIONS(22.0%) U.S. Treasury Notes 5/31/15 U.S. Treasury Notes 2/29/16 U.S. Treasury Notes 5/31/16 U.S. Treasury Notes 7/31/16 U.S. Treasury Notes 10/31/16 U.S. Treasury Notes 1/31/17 U.S. Treasury Notes 2/15/19 U.S. Treasury Notes 5/15/19 U.S. Treasury Notes 2/15/20 U.S. Treasury Notes 8/15/20 U.S. Treasury Bonds 2/15/21 TOTAL U.S. TREASURY OBLIGATIONS (Cost $18,193,310) TOTAL INVESTMENT SECURITIES (92.9%) (Cost $75,443,102) 3 Value Line U.S. Government Securities Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value REPURCHASE AGREEMENT (6.5%) $ With Morgan Stanley, 0.20%, dated 11/30/10, due 12/01/10, delivery value $5,600,031 (collateralized by $5,790,000 U.S. Treasury Notes 1.8750%, due 09/30/17 with a value of $5,721,343) $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.6%) NET ASSETS (2) (100.0%) $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER OUTSTANDING SHARE ($85,755,290 ÷ 6,966,966 shares outstanding) $ Adjustable rate security.The rate shown is as of November 30, 2010. For federal income tax purposes, the aggregate cost was $81,043,102, aggregate gross unrealized appreciation was $4,289,719, aggregate gross unrealized depreciation was $99,728 and the net unrealized appreciation was $4,189,991. 4 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards ("SFAS") No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of November 30, 2010, valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets U.S. Government Agency Obligations $
